Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 12, 1975, which affirmed the decision of a referee holding that since claimant failed to request a hearing within the statutory period, the initial determinations of the Industrial Commissioner remain in effect. Claimant testified that he did not request a hearing after receiving in the mail a notice of determination dated April 23, 1975 because when he was interviewed at the local insurance office on April 22, 1975, he had orally requested a hearing. Claimant, however, must request a hearing before the referee within 30 days after the mailing of the notice of the Industrial Commissioner (Labor Law, § 620, subd 1). Not having done so, the referee was without jurisdiction to rule on the determinations. Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.